Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are currently pending. Claims 1-2, 4, 6-9, 11, 13-15, 17, and 19-20 are amended. No claims have been added or canceled. 
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has withdrawn the rejection. See the Notice of Allowable Subject matter below. Accordingly, the 35 USC 103 rejection has been withdrawn. 
The claims are not in condition for allowance. The claim amendments have introduced 35 USC 112 issues. Accordingly, the present claims are rejected under 35 USC 112. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 render the bounds of the claim unclear. In particular, the limitation of “wherein the plurality of customer data volume edge cases includes:  a high transaction per second (high-TPS) with low customer data volume edge case involving at least 250 transactions per second and a maximum of 2 million concurrently open records, a low transaction per second (low-TPS) with low customer data volume edge case involving a maximum of 15 transactions per second and a maximum of 2 
Dependent claims 2-7, 9-13, and 15-20 are rejected due to their dependency on rejected base claims 1, 8, and 14.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 8 and 14), including: wherein the plurality of customer data volume edge cases includes:  a high transaction per second (high-TPS) with low customer data volume edge case involving at least 250 transactions per second and a maximum of 2 million concurrently open records, a low transaction per second (low-TPS) with low customer data volume edge case involving a maximum of 15 transactions per second and a maximum of 2 million concurrently open 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED OCTOBER 14, 2020 APPLICATION No. 14/489,045records, and a low transaction per second (low-TPS) with high customer data volume edge case involving a maximum of 15 transactions per second and at least 100 million concurrently open records. The closest prior art of the record discloses: Quernemoen et al. (US 6950816 B1) discloses evaluating upper and lower limits for hardware utilization in a real-time transactional processing server. However, Quernemoen fails to disclose the throughput threshold requirements and specific numerical TPS limits. Ly (US 20100318637 A1) discloses identifying if 
However, these claims are not in condition for allowance since they remain rejected 35 USC 112, as set forth in the instant office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chase et al. (US 20150169467 A1) discloses 15 million packets per second requiring 15 million table lookups per second
Draznin et al. (US 20140036677 A1) discloses a load threshold repository that stores an indicator of the quantity of transactions per second, with thresholds such as 5 million, 6 million, and more
Sheha et al. (US 20120254804 A1) discloses a peak load of 1553 transactions per second and a minimum of 469 transactions per second
Ho et al. (US 20130080635 A1) discloses a load balancer that can support 10,000 transactions per second, wherein the data can be received concurrently [0003, 0177]
Bruni P., Avigad R., Martin J., IMS 12 Selected Performance Topics, January 2013, IBM, pp. 7-11, 285 disclose evaluating the transactions per second and evaluating the online transaction for a driver containing two million records

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683